DETAILED ACTION 
The office action is in response to the application filled on 10/28/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
4. Claim 1 recites the limitation "Signal amplifier circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11, 29 and 30 recites the limitation "Signal amplifier circuit" in line 1 on each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "an associated amplifier transistor (Q1, Q2)" in line 4.  It is not clear if a single or multiple transistors were claimed.
Claim1 recites the limitation "the amplifying transistors (Q1, Q2)" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the independent voltage source (UA)" in 2.  It is not clear if a single or multiple transistors were claimed.
Claim 3 recites the limitation "the independent voltage source (Vb)" in 3.  It is not clear if a single or multiple transistors were claimed.
Claim1 recites the limitation "the bias amplifier (Ab)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the associated amplifier transistor (Q1, Q2)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. (4087761).
Regarding claim 1. (As best understood by the examiner) Fukumoto et al. disclose signal amplifier circuit (figure 2) for amplifying a signal comprising: at least one first amplifier transistor (Q8) and at least one second amplifier transistor (Q9), wherein the first amplifier transistor (Q8) and the second amplifier transistor (Q9) are connected to one another in a push-pull circuit (claims 3, 11 and 19) and are fed by an amplifier voltage source (+B, -B); and one or more bias diodes (D1, D2) thermally coupled in each case to an associated amplifier transistor (Q8, Q9), wherein the bias diodes (Dl, D2) are arranged in a parallel connection with respect to the amplifying transistors (Q8, Q9) (as shown on figure 2) in order to reduce or avoid a crossover distortion, characterized in that wherein the bias diodes (Dl, D2) are fed at least partly by means of a voltage source (voltage across temperature compensation transistor Q5) (refer to figure 3) which is independent of the amplifier voltage source (+B, -B).

Regarding claim 2. Fukumoto et al. disclose wherein the independent voltage source (UA) (voltage across temperature compensation transistor Q5) (refer to figure 3) is embodied as a floating voltage source (Vb) (as a voltage across the bias diodes Q8 and Q9) in relation to the amplifying transistors (Q8, Q9).

Regarding claim 3. Fukumoto et al. disclose wherein the bias diodes (D1, D2) are fed by means of the independent voltage source (Vb) (as a voltage across the bias diodes Q8 and Q9) via a bias amplifier (Ab) (bias amplifier combination of Q1 and Q2).

Regarding claim 4. Fukumoto et al. disclose wherein the independent voltage source (Vb) (as a voltage across the bias diodes Q8 and Q9) and/or the bias amplifier (Ab) are/is part of a constant-current source (Ib) (current at node where D1 and the base terminal of Q6) which feeds the bias diodes (Dl, D2).

Regarding claim 5. Fukumoto et al. disclose wherein the constant-current source (Ib) is embodied in an adjustable fashion (current at node where D1 and the base terminal of Q6 where changing based on the adjustable resistor R1).
Regarding claim 7. Fukumoto et al. disclose (figures 2 and 4) wherein the at least one first amplifier transistor (Q8) comprises a plurality of first amplifier transistors (Q6, Q5) connected to one another in a first Darlington circuit, and/or in that wherein the at least one second amplifier transistor (Q9) comprises a plurality of second amplifier transistors (Q7, Q3) connected to one another in a second Darlington circuit.

Regarding claim 8. Fukumoto et al. disclose (figures 1, 2 and 4) wherein it is embodied as an audio amplifier circuit, in particular as an audio output stage circuit (a differential amplifier, which .

Claim Rejections - 35 USC § 103

8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukumoto et al. (4087761) in view of Herrmann (2927276).
Regarding claim 6. Fukumoto et al. disclose wherein the bias diodes (Dl, D2) are arranged in each case with the associated amplifier transistor (Q8, Q9) in a common housing, or in that wherein the bias diodes (Dl, D2) are arranged in each case on a heat sink of the associated amplifier transistor (Ql, Q2).

Fukumoto et al. does not disclose wherein amplifier transistor (Q8, Q9) are arranged in a common housing.

Herrmann disclose wherein amplifier transistor (Q8, Q9) are arranged in a common housing (Column 5, lines 49-51).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Fukumoto et al. invention with the circuit as disclose by Herrmann in order to provide because a miniature sansistor amplifier requiring a considerably smaller number of circuit components than in known prior transistor amplifiers, and .
Allowable Subject Matter
10.	Claims 9-11, 29 and 30 is objected to as being dependent upon a rejected base claim, but would be allowable if it overcome the claim objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9. The prior art fails to teach “…wherein the independent voltage source (UA) comprises: an input-side first transformer (Tl) having a first primary winding and a first secondary winding; and an output-side second transformer (T2) having a second primary winding and a second secondary winding, said second transformer being connected to the first transformer (Tl), wherein the first secondary winding of the first transformer (Tl) is directly connected to the second primary winding of the second transformer (T2).”

Dependent claims 10-11, 29 and 30 are allowable by virtue of their dependency.

Conclusion 
12.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are 
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    
 /ADOLF D BERHANE/ Primary Examiner, Art Unit 2838